DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,174,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated by the claims of the patent.  
Claim 1 of both the application and the patent claim a CVT with first and second traction rings, a sun, a plurality of planet assemblies each having a planet with a planet axle, a planet axle skew angle, a planet axle tilt angle defining a transmission ratio of the CVT, a first carrier half coupled by a plurality of links to a first end of each planet axle, a second carrier half coupled by a plurality of links to a second end of each planet axle, the two carrier halves being relatively rotatable to a maximum angular position, a non-zero angular position imparting a non-zero skew angle on each of the planet axles, a non-zero skew angle imparting an adjustment to the tilt angle to change the transmission ratio of the CVT, a plurality of coupling that couple the first and second carrier halves to the plurality of links, and the couplings allowing the plurality of links to rotate out of plane with the first and second carrier halves to facilitate tilting of the planet axles.  
Other than an occasional difference in the order in which elements are claimed, such as the plurality of planet assemblies being claimed before the first and second traction rings and sun in the patent, there are a couple limitation differences between the application claim 1 and the patent claim 1.  The application limitation “each planet assembly coupled to the first and second traction rings and the sun” is anticipated by the slightly different patent limitation “each planet assembly fixed in its radial position by the first and second traction rings and a sun”, since the fixing of the planet assemblies as claimed is a coupling.  The application limitation “each planet assembly comprising a planet” is anticipated by the patent limitation “each of the plurality of planet assemblies comprising a spherical planet”, since a spherical planet is a planet.  Though the patent claim 1 does not use the nomenclature of “first links”, “second links”, “first couplings”, and “second couplings” as used in the application claim 1, these elements are stilled claimed by the application -- “the first carrier half coupled by a plurality of links to a first end of each of the planet axles” anticipates “a plurality of first links”, “the second carrier half coupled by a plurality of links to a second end of each of the planet axles” anticipates “a plurality of second links”, and “a plurality of couplings that couple the plurality of links to the first and second carrier halves” anticipates “a plurality of first couplings” and “a plurality of second couplings”, since it claims couplings for both the first carrier half and the second carrier half.
The dependent claims of the application correspond directly to the dependent claims of the patent.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659